Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.
Claim Objections
Claims 15 and 20 are objected to because of the following informalities: 
In claim 15, "mearing" should read "measuring"  
In claim 20, "mearing" should read "measuring".
Appropriate correction is required.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 09/06/2022.
   Status of the claims:
Claims 1-2, 6 -7, have been amended.
Claims 11-20 have been added.
The Examiner respectfully disagrees with the Applicant’s Representative statement. We did not agree on: “the proposed amendment to independent claim 1 overcomes the prior art of record” submitted by the Applicant’s Representative before the interview. During the interview on July 28, 2022.the Examiner indicates the following: “the proposed amendment to independent claim 1 does not appear to overcome the prior arts of record” and suggests to remove “at least one” or “one or” in order to overcome the prior of record. See also the interview summary submitted on 08/02/2022.
The amendment overcomes the prior art rejections of claims 1, 6 under 35 U.S.C 103. However, upon further consideration, a new ground(s) of rejection is made in view of Ueno Tatsuya (JP 2017053789 A) and Kent L. Deines (US 7061592 B2) necessitated by the claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-12, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 20050030520 A1) in view of Honda et al. (JP 2016080409 A) and Ueno Tatsuya (JP 2017053789 A).
Regarding claim 1, Wada teaches a measuring apparatus for measuring at least any one of a separation displacement that is a displacement of a target to be measured that is moved in a predetermined direction and a moving velocity that is a relative velocity in a direction orthogonal to the predetermined direction, the apparatus comprising: 
and 107the arithmetic processing unit detects a beat frequency based on the beat signal, calculates a frequency difference that is a difference between the beat frequency at the time of measurement and a reference frequency that is a beat frequency in a predetermined reference state, and calculates at least any one of the moving velocity and the separation displacement, on the basis of the frequency difference and an inclination angle of the optical axis of the laser light that is disposed to be inclined (Fig. 15, para [0005]-[0007]).
Wada fails to explicitly teach but Honda teaches 
an optical splitter (fig. 1, beam splitter 14) splitting laser light (Fig. 1, The FSF laser light source 11 has a resonator (not shown) in which an acousto-optic element (not shown) is provided. For this reason, the frequency of the laser beam is modulated by the acousto-optic device every time the laser beam circulates in the resonator. As a result, the FSF laser light source 11 emits laser light whose frequency varies linearly with respect to time. In FIG. 1, laser light is indicated by a broken line, and an arrow indicated on the broken line indicates a direction in which the laser light propagates) that is modulated with respect to time by a predetermined frequency modulation velocity into reference light and measurement light (fig. 1, Laser light emitted from the FSF laser light source 11 is projected onto the beam splitter 14. Part of the laser light projected on the beam splitter 14 is transmitted through the beam splitter 14, projected onto the condenser lens 15, collected by the condenser lens 15, and then received by the end face of the optical fiber 18……On the other hand, the laser beam reflected by the beam splitter 14 is projected toward the first reflection source R1. The laser light (reference light) reflected by the first reflection source R 1 passes through the beam splitter 14, is reflected by the beam splitter 17, and is received by the light receiving element 12);
 one or two or more measuring heads including an irradiation and light receiving surface that irradiates the measurement light and receives reflection light obtained by reflection of the measurement light (Fig.1, measurement head 2, Further, the measurement head 2 of the present embodiment includes a condenser lens 21. The measuring head 2 projects a part of the laser light emitted from the distance measuring device main body 1 and transmitted through the measuring head coupling optical fiber 3 toward the surface of the measurement target M.); 
a light detection unit outputting a beat signal by light interference between the reflection light and the reference light (Fig. 1, receiving element 12, And all of the measurement light which the laser beam radiate | emitted from the FSF laser light source 11 reflected in the to-be-measured object M is received by the light receiving element 12.); 
and an arithmetic processing unit to which the beat signal is input, wherein in the measuring head, an optical axis of the laser light that is irradiated from the irradiation and light receiving surface is disposed to be inclined with respect to the predetermined direction (Fig. 1, distance calculation 13, The distance calculation means 13 calculates the difference between the frequency of the measurement light transmitted through the measurement head coupling optical fiber 3 and received by the light receiving element 12 and the frequency of the reference light received by the light receiving element 12) 
It would have been obvious to modify Wada’s velocimeter in view of Honda to include an optical splitter so that the velocimeter can be used to accurately measure a distance of an object even when applied under adverse environment.
Wada, as modified in view of Honda fails to explicitly teach but wherein an optical axis angle θ being an angle of the optical axis relative to a normal direction of the target surface to be measured, and set to 0 < θ < 40. 
However, Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed.  See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of having a velocity measurement device that has high measurement accuracy at a low cost.
Regarding claim 2, Wada, as modified in view of Honda and Tatsuya, teaches the measuring apparatus according to claim 1, wherein the arithmetic processing unit BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/CMV/matApplication No.: 17/423,652Docket No.: 7022-0107PUS1 Reply to Office Action of May 05, 2022Page 3 of 20includes a moving direction acquisition unit acquiring information from the outside, the information indicating and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target.
Regarding claim 3, Wada, as modified in view of Honda and Tatsuya, teaches the measuring apparatus according to claim 1, wherein the arithmetic processing unit includes a velocity acquisition unit acquiring the moving velocity, and calculates the separation displacement on the basis of the moving velocity that is acquired by the velocity acquisition unit (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target.
Regarding claim 4, Wada, as modified in view of Honda and Tatsuya, teaches the measuring apparatus according to claim 1, wherein the arithmetic processing unit includes a separation displacement acquisition unit acquiring the separation displacement, and calculates the moving velocity on the basis of the separation displacement that is acquired by the separation displacement acquisition unit (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target.
Regarding claim 6, Wada teaches a measuring method for measuring at least any one of a separation displacement that is a displacement of a target to be measured that is moved in a predetermined direction and a moving velocity that is a relative velocity in a direction orthogonal to the predetermined direction, the method comprising: wherein in the arithmetic processing step, a beat frequency based on the beat signal is detected, a frequency difference that is a difference between the beat frequency at the time of measurement and a reference frequency that is a beat frequency in a predetermined reference state is calculated, and at least any one of the moving velocity and the separation displacement is calculated on the basis of the frequency difference and an inclination angle of the optical axis of the laser light that is disposed to be inclined (Wada, (Fig. 15, para [0005]-[0007]).
Wada fails to explicitly teach but Honda teaches 
a splitting step of splitting laser light that is modulated with respect to time by a predetermined frequency modulation velocity into reference light and measurement light (Honda, fig. 1, beam splitter 14); 
an irradiation and light receiving (The distance measuring device body 1 receives an FSF laser light source (frequency shift feedback laser light source) 11 that emits laser light whose frequency linearly varies with time, and reflected light of the laser light emitted from the FSF laser light source 11. A light receiving element 12, a first reflection source R 1 for reflecting laser light emitted from the FSF laser light source 11 as reference light, and a distance calculation means 13.) step of irradiating a surface of the target to be measured with the measurement light from an irradiation and light receiving surface and of receiving reflection light obtained by the measurement light that is reflected on the surface of the target to be measured with the irradiation and light receiving surface, by using one or two or more measuring heads in which an optical axis of the laser light that is irradiated from the irradiation and light 110receiving surface is disposed to be inclined with respect to the predetermined direction (Fig.1, measurement head 2, One end of the measurement head coupling optical fiber 3 is inserted into the measurement head 2 of the present embodiment. Further, the measurement head 2 of the present embodiment includes a condenser lens 21. The measuring head 2 projects a part of the laser light emitted from the distance measuring device main body 1 and transmitted through the measuring head coupling optical fiber 3 toward the surface of the measurement target M. Specifically, a part of the laser light emitted from the end face of the measuring head coupling optical fiber 3 (end face on the laser light projection side) is condensed by the condenser lens 21 and then directed toward the surface of the measurement target M. To be flooded. The laser light (measurement light) reflected by the surface of the measurement target M is collected by the condenser lens 21 and then received by the end face of the measurement head coupling optical fiber 3, and the distance is measured via the measurement head coupling optical fiber 3. It is transmitted toward the measuring apparatus body 1);  
a light detecting step of outputting a beat signal by light interference between the reflection light and the reference light (Fig. 1, receiving element 12, And all of the measurement light which the laser beam radiate | emitted from the FSF laser light source 11 reflected in the to-be-measured object M is received by the light receiving element 12.);
and an arithmetic processing step of performing arithmetic processing with an arithmetic processing unit by inputting the beat signal into the arithmetic processing unit ((Fig. 1, distance calculation 13, The distance calculation means 13 calculates the difference between the frequency of the measurement light transmitted through the measurement head coupling optical fiber 3 and received by the light receiving element 12 and the frequency of the reference light received by the light receiving element 12).
It would have been obvious to modify Wada’s velocimeter in view of Honda to include an optical splitter so that the velocimeter can be used to accurately measure a distance of an object even when applied under adverse environment.
Wada, as modified in view of Honda fails to explicitly teach but wherein an optical axis angle θ being an angle of the optical axis relative to a normal direction of the target surface to be measured, and set to 0 < θ < 40. 
However, Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of having a velocity measurement device that has high measurement accuracy at a low cost.
Regarding claim 7, Wada, as modified in view of Honda and Tatsuya, teaches the measuring method according to claim 6, wherein in the arithmetic processing step, a moving direction acquiring step of acquiring information from the outside, the information indicatingirradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target.
Regarding claim 8, Wada, as modified in view of Honda and Tatsuya, teaches the measuring method according to claim 6, wherein in the arithmetic processing step, a velocity acquiring step of acquiring the moving velocity is provided, and the separation displacement is calculated on the basis of the moving velocity that is acquired in the velocity acquiring step (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target.
Regarding claim 9, Wada, as modified in view of Honda and Tatsuya, teaches the measuring method according to claim 6, wherein in the arithmetic processing step, a separation displacement acquiring step of acquiring the separation displacement is provided, and the moving velocity is calculated on the basis of the separation displacement that is acquired in the separation displacement acquiring step (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target.
Regarding claim 11, Wada, as modified in view of Honda and Tatsuya, teaches the measuring apparatus according to claim 1, wherein a number of laser light being irradiated on the target surface to be measured is the same as a number of measuring heads (Tatsuya, fig. 2, in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used.).
Regarding claim 12, Wada, as modified in view of Honda and Tatsuya, teaches the measuring apparatus according to claim 1, wherein the measuring apparatus measures the separation displacement that is the displacement of a target to be measured that is moved in the predetermined direction and the moving velocity that is the relative velocity in the direction orthogonal to the predetermined direction (Tatsuya, Fig. 2), and 
wherein the arithmetic processing unit calculates the moving velocity and the separation displacement, on the basis of the frequency difference and an inclination angle of the optical axis of the laser light that is disposed to be inclined (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target
Regarding claim 14, Wada, as modified in view of Honda and Tatsuya, teaches the measuring apparatus according to claim 1, wherein the predetermined direction is the normal direction of the target surface to be measured, BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/CMV/matApplication No.: 17/423,652Docket No.: 7022-0107PUS1 Reply to Office Action of May 05, 2022Page 7 of 20 wherein the measuring apparatus measures the separation displacement that is the displacement of the target to be measured that is moved in the normal direction of a target surface to be measured (Tatsuya, Fig. 2. See also, Fig 1), and 
wherein the arithmetic processing unit calculates the separation displacement, on the basis of the frequency difference and the inclination angle of the optical axis of the laser light that is disposed to be inclined (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 4 and 7).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target.
Regarding claim 15, Wada, as modified in view of Honda and Tatsuya, teaches the measuring apparatus according to claim 1, wherein the predetermined direction is the normal direction of the target surface to be measured (Tatsuya, Fig. 2), 
wherein the number of the mearing head is one (Tatsuya, Fig. 2), 
wherein the number of the laser light being irradiated on the target surface to be measured is one heads (Tatsuya, fig. 2, in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used.), and either condition i) or condition ii) is fulfilled: 
condition i): the arithmetic processing unit includes a velocity acquisition unit acquiring the moving velocity, and calculates the separation displacement on the basis of the moving velocity that is acquired by the velocity acquisition unit; and 
condition ii): the arithmetic processing unit includes a separation displacement acquisition unit acquiring the separation displacement, and calculates the moving velocity on the basis of the separation displacement that is acquired by the separation displacement acquisition unit (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 3 and 4).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target. 
Regarding claim 16, Wada, as modified in view of Honda and Tatsuya, teaches the measuring method according to claim 6, wherein a number of laser light being irradiated on the target surface to be measured is the same as a number of measuring heads (Tatsuya, fig. 2, in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used.).
Regarding claim 17, Wada, as modified in view of Honda and Tatsuya, teaches the measuring method according to claim 6, wherein the separation displacement that is the displacement of a target to be measured that is moved in the predetermined direction and the moving velocity that is the relative velocity in the direction orthogonal to the predetermined direction is measured (Tatsuya, fig. 2), and BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/CMV/matApplication No.: 17/423,652Docket No.: 7022-0107PUS1 Reply to Office Action of May 05, 2022Page 8 of 20 
wherein, in the arithmetic processing step, the moving velocity and the separation displacement is calculated on the basis of the frequency difference and an inclination angle of the optical axis of the laser light that is disposed to be inclined (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 3 and 4).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target.
Regarding claim 19, Wada, as modified in view of Honda and Tatsuya, teaches the measuring method according to claim 6, wherein the predetermined direction is the normal direction of the target surface to be measured, wherein the separation displacement that is the displacement of the target to be measured that is moved in the normal direction of a target surface to be measured is measured (Tatsuya, Fig. 2), and 
wherein, in the arithmetic processing step, the separation displacement is calculated on the basis of the frequency difference and the inclination angle of the optical axis of the laser light that is disposed to be inclined (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 3 and 4).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target.
Regarding claim 20, Wada, as modified in view of Honda and Tatsuya, teaches the measuring method according to claim 6, wherein the predetermined direction is the normal direction of the target surface to be measured (Tatsuya, Fig. 2), 
wherein the number of the mearing head is one (Tatsuya, Fig. 2), 
wherein the number of the laser light being irradiated on the target surface to be measured is one heads (Tatsuya, fig. 2, in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used.), and either condition i) or condition ii) is fulfilled: 
condition i): the arithmetic processing unit includes a velocity acquisition unit acquiring the moving velocity, and calculates the separation displacement on the basis of the moving velocity that is acquired by the velocity acquisition unit; and 
condition ii): the arithmetic processing unit includes a separation displacement acquisition unit acquiring the separation displacement, and calculates the moving velocity on the basis of the separation displacement that is acquired by the separation displacement acquisition unit (Tatsuya teaches a velocity measurement device that can measure the surface velocity of an object  with a laser light obliquely and by setting an angle θ = θ0 = 6 ° (As shown in FIG. 2, the sensor 1 is disposed on the object 10 between the sending side guide shaft 200 and the receiving side guide shaft 201, and irradiates the object 10 with laser light obliquely. The reason for obliquely irradiating the laser beam is to measure the surface velocity V of the object 10…………….. but in this embodiment, a Doppler velocimeter that irradiates the object 10 with one laser beam is used. Use. When a Doppler velocimeter is used as the sensor 1, the sensor 1 measures a velocity vector in the optical axis direction based on a Doppler shift frequency obtained from interference between reflected light (scattered light) from the object 10 and reference light inside the sensor. To do. Such a Doppler velocimeter is well known and will not be described in detail………… As shown in FIG. 2, the irradiation angle variable mechanism 2 has a horizontal axis 21 (an axis parallel to the surface of the object 10 irradiated with laser light and perpendicular to the traveling direction of the object 10) as a rotation axis. By rotating the sensor 1, the irradiation angle θ of the sensor 1 can be changed. See also, figs 3 and 4).
It would have been obvious to combine Wada’s velocimeter with Tatsuya because it does no more than predictable results of more accurately determining the velocity V of the target 

Claims 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 20050030520 A1) in view of Honda et al. (JP 2016080409 A), Ueno Tatsuya (JP 2017053789 A) and Kent L. Deines (US 7061592 B2).
Regarding claim 13, Wada, as modified in view of Honda and Tatsuya, fails to explicitly teaches but Deines teaches the measuring apparatus according to claim 12, wherein a number of measuring heads is two or more (Figs. 11-13, para [100]-[104]).
It would have been obvious to combine Wada’s velocimeter with Deines because it does no more than predictable results of having more information of the object in order to more accurately determining the velocity of the object (reduce errors).
Regarding claim 18, Wada, as modified in view of Honda and Tatsuya, fails to explicitly teaches but Deines teaches the measuring method according to claim 17, wherein a number of measuring heads is two or more (Figs. 11-13, para [100]-[104]).
It would have been obvious to combine Wada’s velocimeter with Deines because it does no more than predictable results of having more information of the object in order to more accurately determining the velocity of the object (reduce errors).

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.      
       The following is a statement of reasons for the indication of allowable subject matter.      
Regarding claim 5, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features: 
wherein the arithmetic processing unit includes a calibration data acquisition unit acquiring a velocity difference that is measured by changing the moving velocity of the target to be measured, as a calibration velocity difference, acquires a difference in the beat frequency at the time of changing the moving velocity of the target to be measured in order to acquire the calibration velocity 109difference, as a calibration frequency difference, and calculates the inclination angle of the optical axis of the laser light by using a wavelength of the laser light, the calibration velocity difference, and the calibration frequency difference.
    Claim 10 is allowed.   


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645